In a negligence action to recover damages for personal injuries, the defendant and third-party plaintiff appeals (1) from so much of an order of the Supreme Court,' Queens County, dated March 23, 1971, as granted the third-party defendant’s motion to sever the third-party action and (2) from so much of an order of the same court, entered April 30, 1971, as, on reconsideration, adhered to the original decision. Appeal from order of March 23, 1971 dismissed as academic. That order was superseded by the order entered April 30, 1971. Order entered April 30, 1971 reversed insofar as appealed from, and third-party defendant’s motion for severence denied. Appellant is granted a single bill of $10 costs and disbursements to cover both appeals. Granting of the severance was an improvident exercise of discretion. Common questions of law and fact exist. Pretrial discovery procedures have been substantially accomplished. No prejudice to a substantial right of any party has been demonstrated. The advantages of having all the issues tried in one action, and the resultant avoidance of a multiplicity of suits, require that the claims be tried together. Martuseello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.